ALLOWANCE
Applicant’s request for continued examination (RCE), filed 3 February 2022 in response to the Notice of Allowance mailed 24 December 2021, has been entered and fully considered. Pending claims 2-23 are in the forms previously allowed and are herein allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 February 2022 has been entered.
  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 February 2022 was filed after the mailing date of the Notice of Allowance on 24 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Lee (Small, 2013, 9, no 15, 2602-2610) teaches covalently functionalized boron nitride nanoflakes which have been functionalized with 1-pyrenebutyric acid molecules (pg 2603; Fig1) and teaches such compounds are used to synthesize BNNF-epoxy nanocomposites (exp 2.1; Fig 1). The close prior art of Casiraghi (US PGPub 2016/0340533) teaches exfoliation of inorganic compounds in the presence of polycyclic aromatic compounds independently having a ring system comprising from 2 to 10 fuse benzene rings  substituted with from 1 to 4 hydrophilic groups of less than 20C (abstract; [0015]; [0051]; [0089]-[0094]). Casiraghi teaches the inorganic compound is preferably boron nitride and exemplifies hydrophilically substituted pyrenes ([0107]-[0108]; [0144]; [0094]). However, neither Lee nor Casiraghi teaches or renders obvious the functionalizing structures of instant general formulas (1) and/or (2) as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANE L STANLEY/           Primary Examiner, Art Unit 1767